Citation Nr: 1455172	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  09-33 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas



THE ISSUE

Entitlement to service connection for bladder cancer, to include as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to October 1968, and had service in the Republic of Vietnam from October 1967 to October 1968.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the RO.

In June 2011, the Veteran and his wife testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.

In August 2012, the Veteran and his wife also testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is also of record.

In November 2012, the Board remanded the matter for additional development.  

In August 2013, the Board sought a Veterans Health Administration (VHA) medical opinion.  That opinion has been obtained and is associated with the claims file.

In an April 2014 decision, the Board denied the claim of service connection for bladder cancer. The Veteran appealed the April 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court). 

In October 2014, the Court granted a Joint Motion for Remand, filed by representatives for both parties, vacating the decision and remanding the claim to the Board for further proceedings consistent with the Joint Motion for Remand.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

In light of the October 2014 Joint Motion for Remand, the Board finds that further AOJ action on the claim for service connection for bladder cancer is required.

As noted, the Veteran was afforded a hearing before a DRO in June 2011.  In the Joint Motion for Remand, the parties agreed that the DRO who conducted the hearing did not suggest information that Veteran could submit pursuant to Bryant v. Shinseki, 23Vet.App. 488, 496 (2010) and 38 C.F.R. § 3.103(c)(2), and that the Veteran was prejudiced by this action.

In so finding, the parties noted that, during the DRO hearing, the Veteran indicated that his private physician Dr. B. told him that his bladder cancer was related to his in-service exposure to herbicides.   

The DRO, however, did not suggest to the Veteran that a statement regarding the relationship between his bladder cancer and his presumed herbicide exposure could support his claim of service connection for bladder cancer, and thus, the DRO did not comply with 38 C.F.R. § 3.103(c)(2).

As noted in the Joint Motion for Remand, in cases such as the one on appeal where the record demonstrates that the Hearing Officer did not fulfill his duties, the Court must consider whether the Veteran has demonstrated that he was prejudiced by the error. 38 U.S.C. § 7261(b)(2); see also Shinseki v. Sanders, 129S.Ct. 1696, 1704 (2009) (noting that the statute requiring this Court to "take due account of prejudicial error [ ] requires the Veterans Court to apply the same kind of 'harmless error' rule that courts ordinarily apply in civil cases"). "[T]he assessment of prejudice generally is case specific, demonstrated by the appellant[,] and based on the record." Bryant, 23 Vet.App. at 498.

Here, the parties agreed that the Veteran could have possibly obtained a nexus opinion from Dr. B. had the Hearing Officer suggested to him that a statement regarding the relationship between his bladder cancer and his presumed herbicide exposure could support the claim of service connection for bladder
cancer. Because the Hearing Officer did not, the Veteran was prejudiced and the error was not harmless.  

Therefore, remand of Veteran's claim is warranted in order for the Veteran to be afforded the opportunity for another DRO hearing in compliance with 38 C.F.R. § 3.103(c)(2).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should take all indicated action in order to contact the Veteran and ask him if he would like to appear for another hearing before a DRO. An appropriate period of time should be allowed for response.  Any response should be documented in the claims file.

2.  If requested, the AOJ should schedule the Veteran for a DRO hearing. The DRO should consider the duties noted in 38 C.F.R. § 3.103(c)(2), to include fully explaining the issue and suggesting the submission of evidence advantageous to his claim.

3.  The AOJ should undertake any other development deemed necessary, to include assistance in obtaining any outstanding identified during the hearing and any other pertinent medical records that have not been obtained.

4.  After completing all indicated development, the AOJ should readjudicate the Veteran's claim in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

